Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on April 12, 2021 is acknowledged and has been entered.  Claims 2, 4, 9-29 and 31-39 are canceled.  Claims 1, 3, 5-8, 30 and 40-42 are pending.
	Claims 1, 3, 5-8, 30 and 40-42 are pending.

Allowable Subject Matter
Claims 1, 3, 5-8, 30 and 40-42 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Together with Applicant’s amendments to the claims and with Applicant’s arguments, the claims are free of the art.  While the prior art may teach separate aspects of the mixture as claimed, the prior art does not teach or suggest pulling each of these components into a single mixture.  A search of the art may identify references which teach antioxidants, radical scavengers and fluorescence quenching inhibition, there is no particular teaching in the art that combines these three components together particularly and specifically for use in imaging. Instead, a reference such as Sharma et al. (J of Botany, 2012, article ID 217037, p. 1-26) separately teaches components but provides no motivation or suggestion for combination or for use of such a composition for the claimed purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM